                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
 1                                                              EASTERN DISTRICT OF WASHINGTON




 2
                                                                 Oct 09, 2018
                                                                     SEAN F. MCAVOY, CLERK


 3                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 4
     DANIEL VALENCIA; BELARMINO                  No.    4:18-CV-05034-SMJ
 5   HERNANDEZ; and JUNIOR
     ARACHIGA, individually and on               ORDER ADOPTING STIPULATED
 6   behalf of all others similarly situated,    PROTECTIVE ORDER

 7                             Plaintiffs,

 8                v.

 9   HOMEDELIVERYLINK INC.,

10                             Defendant.

11
           IT IS HEREBY ORDERED: The parties’ Joint Motion for Protective
12
     Order, ECF No. 24, is GRANTED. Pursuant to Federal Rule of Civil Procedure
13
     26(c) and the parties’ stipulation, the parties’ Proposed Stipulated Protective Order,
14
     ECF No. 24-1, is approved and incorporated in this Order by reference.
15
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
16
     provide copies to all counsel.
17
           DATED this 9th day of October 2018.
18
                         ______________________________
19                       SALVADOR MENDOZA, JR.
                         United States District Judge
20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 1
